Title: To James Madison from Jonathan R. Spann, 15 September 1812 (Abstract)
From: Spann, Jonathan R.
To: Madison, James


15 September 1812, Charleston. Observes that his courtmartial proceedings will be forwarded to JM for a final decision. Requests JM’s “particular attention, to the testimony, on the different Charges & Specifications.” Refers JM to his defense in the court-martial record, an affidavit from one of the men in his company, and a statement he had published in the newspaper. Requests that JM “Suspend a desison in the Cace” until all Spann’s papers can be laid before him. Intends to proceed to Washington as soon as possible.
